Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2020 has been entered.

Status of the Claims
 Claims 1, 13, and 29 have been amended. Claim 22 has been added as a new claim. Claims 1-3, 5-15, 17-20, and 22 are pending. 

Response to Arguments
Applicant's arguments filed 08/17/2020 regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that Sanghavi does not teach the amended limitation “wherein the, service enables trading of features including the meta-data executable for a process that provides the combined output in an application between applications on the device such that the features are operable in a single location”.  Examiner notes that secondary reference Gokey teaches this limitation. (Gokey pg. 1, paragraph 1, pg. 23, paragraph 2 disclosing the Nudge app which stitches all of your favorite fitness apps together in one place allowing the user to see all progress and monitor effects; if you use the Up app (by Jawbone) the sleep info syncs with Nudge so that when you’re awake, Moves counts your steps and Nudges take the info and puts is into the activity section; later when doing pre-workout, Runkeeper sends that info to the “run” section in the Nudge app). Therefore, in combination, the limitation is suggested and/or disclosed. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the service enables trading of features including the meta-data executable for a process that provides the combined output in an application between applications on the device such that the features are operable in a single location as taught by Gokey in the system of Sanghavi in order allow the user to see all progress and monitor effects (Gokey pg. 12, first paragraph). Therefore, the limitations is taught by the prior art references.

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 is missing a period indicating the end of the claim. Each claim begins with a capital letter and ends with a period (MPEP 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3, 5, 6, 8-11, 13-15, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghavi (2015/0100434) in view of Gokey “From food to sleep to weight, Nudge tracks every fitness metric inside one app” (2014) further in view of  Pike “20+ Fitness Tools that Track Your Exercise, Meals, Sleep, and More” (2015) further in view of RescueTime Security (2013).

Claims 1, 13, and 19: A computer-implemented model trading method, the method comprising: (claim 1) (Sanghavi Abstract disclosing methods and computer readable storage media)
A computer program product for model trading, the computer program product comprising a computer-readable storage medium having programSerial No. 15/446,7955 Docket No. YOR920170129US1 YOR.1169 instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: (claim 13) (Sanghavi ¶0099 disclosing computer-executable instructions stored or otherwise available from computer readable media; ¶0011 disclosing managing a bartering/trading transaction between traders, managing the exchange of items, bartering of applications, etc.)
A model trading system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: (claim 19) (Sanghavi ¶0090 disclosing a processor and memory; ¶0099 
 extracting a feature-model list from a first application and a feature-model list from a second application on a device; (Sanghavi ¶0006 disclosing the system assigning the application to the trading network based on factors (features) such as the type of app, characteristic of the app, subject of the app, etc.; ¶0054 disclosing the application category for the apps based on characteristics such as a type (e.g. game, business, educational, etc.); ¶0070 disclosing app A being associated with gaming, apps B and C with the news category, app D with social category, and app E with entertainment category)
creating a price model for a price for each feature-model of the feature-model list of the second application that matches a feature-model of the feature-model list for the first application; (Sanghavi ¶0008 disclosing the system can determine an exchange rate for exchanging at least a first object associated with the first application for integration into a second application with at least a second object associated with the second application for integration into the first application; ¶0055 disclosing trading may be based on an intrinsic value score, the score of each app to be bartered can be compared to determine a ratio and exchange rate)
and facilitating feature-model trading between the first application and the second application based on the feature-model list and the price model to share meta-data between the first application and the second application to provide a combined output that synergizes the meta-data together (Sanghavi ¶0010 

Regarding the following limitation: 
 and uses the feature model from the first application in a software enabling the second application, 
While Sanghavi discloses facilitating feature-model trading between the first application and the second application based on the feature-model list and the price model to share meta-data between the first application and the second application to provide a combined output that synergizes the meta-data together, Sanghavi does not explicitly disclose using the feature model from the first application in a software enabling the second application. Gokey discloses in paragraph 12 that the Nudge app is synced with the other fitness apps and fills in information regarding the user’s fitness. Also for example, if the user uses the Jawbone app your sleep will sync with Nudge, and once you’re awake and out the door, the Moves app counts your steps, takes the information and puts it into the “walk” activity section of your log. Later, when the user is running, the RunKeeper app sends all the info to the “run” section in the Nudge app. Therefore, the feature from the Nudge apps enables the second application to send the information. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include using the feature model from the first application in a software enabling the second application as taught by Gokey in the system of 
 
Regarding the following limitation:
wherein the extracting, the creating, and the facilitating are part of a software development kit (SDK) that leverages an operating system of the device, 
While Sanghavi discloses the extracting, creating, and facilitating steps in the above mentioned limitations, Sanghavi does not explicitly disclose the extracting, the creating, and the facilitating leveraging an operating system of the device. Pike discloses the app RescueTime that tracks and classifies how productive you are based on the apps you’re using (pg. 8); if you’re using your CRM app it likely means productive and using Facebook you’re likely unproductive (extracting/sharing information between those apps). The sharing/extracting/trading of data leverages a system of the operating device on which the app(s) are installed.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the extracting, the creating, and the facilitating leveraging an operating system as taught by Pike in the system of Sanghavi in view Gokey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Further, while Sanghavi in view of Pike discloses the extracting, the creating, and the facilitating leveraging an operating system of the device, the combination does not explicitly disclose that the extracting, the creating, and the facilitating are part of a software development kit (SDK). RescueTime is another app that RescueTime Security discloses that the App is built entirely inside the Android SDK. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the extracting, the creating, and the facilitating are part of a software development kit (SDK) as taught by RescueTime Security in the system of Sanghavi in view of Gokey further in view of Pike, since RescueTime Security explicitly discloses the application platform of the RescueTime app featured in Pike.   

Regarding the following limitation:
and launching a service via the operating system of the device that launches the combined output,
While Sanghavi discloses a model trading system facilitating feature-model trading between the first application and the second application, Sanghavi does not explicitly disclose launching a service via the operating system of the device that launches the combined output. Pike discloses several apps that track your exercise, meals, sleep and more featuring apps such as RescueTime that tracks and classifies how productive you are based on the apps you’re using (pg. 8); if you’re using your CRM app it likely means productive an using Facebook you’re likely unproductive (extracting information between those apps). The app can block you from using your most distracting apps 

While Sanghavi discloses feature trading, Sanghavi does not explicitly disclose that the, service enables trading of features including the meta-data executable for a process that provides the combined output in an application between applications on the device such that the features are operable in a single location. Gokey does: 
wherein the, service enables trading of features including the meta-data executable for a process that provides the combined output in an application between applications on the device such that the features are operable in a single location. (Gokey pg. 1, paragraph 1, pg. 23, paragraph 2 disclosing the Nudge app which stitches all of your favorite fitness apps together in one place allowing the user to see all progress and monitor effects; if you use the Up app (by Jawbone) the sleep info syncs with Nudge so that when you’re awake, Moves counts your steps and Nudges take the info and puts is into the activity section; 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the service enables trading of features including the meta-data executable for a process that provides the combined output in an application between applications on the device such that the features are operable in a single location as taught by Gokey in the system of Sanghavi in order allow the user to see all progress and monitor effects (Gokey pg. 12, first paragraph) .  

Claims 2 and 14: The computer-implemented method of claim 1 (and claim 13), wherein feature- models of the feature-model list include at least one of: the meta-data for enabling the first application and the second application; a machine learning model; an inference; and a feature developed and trained by the first application and the second application. (Sanghavi ¶0007 disclosing characteristics associated with the app is used to assign the bartering value based on one or more factors, such as demographics and application category (metadata); those factors are used to determine an exchange rate for enabling the exchange/integration of the first object of first application with the second object with the second application (¶0008) The objects may refer to content (¶0077))

Claims 3 and 15: The computer-implemented method of claim 1 (and claim 13), wherein the feature- model of the first application matches the feature-model of the second application based on a match of underlying the meta-data for enabling a compared to determine a ratio and exchange rate)

Claims 5 and 17: The computer-implemented method of claim 1 (claim 13), wherein a user is requested to authorize the facilitating of the feature-model trading between the first application and the second application. (Sanghavi ¶0058 disclosing trading partners can be discovered through App Banks which includes apps with similar profiles to each other; apps are grouped based on factors such as function of the app (e.g. arcade games which to trade with others in their specific app bank); ¶0064 disclosing an app bank including app with similar attributes, functions, etc.; ¶0055 disclosing trading may be based on an intrinsic value score, the score of each app to be bartered can be compared to determine a ratio and exchange rate)

Claims 6 and 18: The computer-implemented method of claim 5 (and claim 17), wherein the feature- model trading authorization by the user is performed entirely on the device without third- party platform intervention. (Sanghavi Fig. 7 and ¶0085 disclosing the user terminal agreeing to commit to the exchange prior to the bartering server finding the application to barter with the first application, exchange rate, etc.; ¶0086 disclosing if the confirms the exchange (Fig. 7) then the user terminal exchanges at last one object with the second application at the exchange rate)

Claim 8: The computer-implemented method of claim 1, 
wherein the feature-model list of the first application and the feature-model list of the second application are stored in a database of the device, (Sanghavi ¶0075 disclosing the content delivery system adding the app to a trading network of all apps, the app may be assigned to a category based on factors such as type of app, an app score, characteristic, etc.; ¶0035 disclosing the content delivery system may include a content database for storing content maintained by the content providers)
and  Serial No. 15/446,7954 Docket No. YOR920170129US1 YOR.1169 wherein the creating creates the price model for all other applications by matching the feature-models of the feature-model list with existing feature-model lists in the database for the all other applications. (Sanghavi ¶0008 disclosing the system can determine an exchange rate for exchanging at least a first object associated with the first application for integration into a second application with at least a second object associated with the second application for integration into the first application; ¶0078 disclosing the system can compare application values associated with the first app and second app to determine the exchange rate, the rate maybe based on factors such as a category or score, performance, etc.)

Claim 9: The computer-implemented method of claim 1, wherein the creating creates the price model by performing analytics on usage statistics of the feature-model and by collecting feedback about the matched feature-models. (Sanghavi ¶0007 disclosing assigns value to the app based on characteristics associated with the app such as popularity of the app, reputation, preferences, and historical tendency of the users who downloaded a separate (second) app through the first app to purchase content associated with the separate app; the exchange rate (price) is based on the value (¶0008); ¶0012 disclosing the trading transaction managing the exchange based on intent to trade, the intent based on trading history; ¶0078 disclosing the exchange rate based on factors such as trading history and performance)

Claim 10: The computer-implemented method of claim 1, wherein the facilitating requires a user authentication prior to facilitating the feature-model trading. (Sanghavi ¶0010 disclosing the system proposes the exchange but does not complete the exchange unless it receives permission from the owner’s)

Claim 11: The computer-implemented method of claim 1, wherein the feature-model list includes functions of the second application and the meta-data required for the functions of the second application such that the meta-data is matched with meta-data for functions of the first application. (Sanghavi ¶0058 disclosing trading partners can be discovered through App Banks which includes apps with similar profiles to each other; apps are grouped based on factors such as function of the app (e.g. arcade games which to trade with others in their specific app bank); ¶0064 disclosing an app compared to determine a ratio and exchange rate)

Claim 22: The computer-implemented method of claim 1, 
While Sanghavi discloses sharing meta-data between the first application and the second application to provide a combined output that synergizes the meta-data together, Sanghavi does not explicitly disclose that the single location comprises the application running the process. Gokey does:
wherein the single location comprises the application running the process (Gokey pg. 1, paragraph 1, pg. 23, paragraph 2 disclosing the Nudge app which stitches all of your favorite fitness apps together in one place allowing the user to see all progress and monitor effects; if you use the Up app (by Jawbone) the sleep info syncs with Nudge so that when you’re awake, Moves counts your steps and Nudges take the info and puts is into the activity section; later when doing pre-workout, Runkeeper sends that info to the “run” section in the Nudge app)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the single location comprises the application running the process as taught by Gokey in the system of Sanghavi in order allow the user to see all progress and monitor effects (Gokey pg. 12, first paragraph) .  

s 7, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghavi (2015/0100434) in view of Gokey “From food to sleep to weight, Nudge tracks every fitness metric inside one app” (2014)  further in view of Pike “20+ Fitness Tools that Track Your Exercise, Meals, Sleep, and More” (2015) further in view of RescueTime (2013) further in view of Anand (2014/0018048).

Claim 7: The computer-implemented method of claim 1, wherein the extracting extracts the feature-model list when the second application is at least one of: 
While Sanghavi discloses extracting features of the second app, Sanghavi does not explicitly disclose that the extracting extracts the feature-model list when the second application is at least one of updated; installed; and modified. Anand does:
updated; installed; and modified. (Anand ¶0022 disclosing a new app being downloaded and the SDM analyzing the data and mapping the attributes to one or more attributes in the SDM data schema; if necessary the model can be extended to accommodate the objects and attributes from the new app)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the extracting extracts the feature-model list when the second application is at least one of updated; installed; and modified as taught by Anand in the system of Sanghavi in view of Gokey further in view of  Pike further in view of RescueTime, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claims 12 and 20: The computer-implemented method of claim 1 (and claim 19), 
While Sanghavi discloses a computer-implemented method for facilitating app trading, Sanghavi does not explicitly disclose that the method/system is embodied in a cloud-computing environment. Anand does:
embodied in a cloud- computing environment. (Anand ¶0040 disclosing parts of the computer system may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices linked through a communications network)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the method/system is embodied in a cloud-computing environment as taught by Anand in the system of Sanghavi in view of Gokey further un view of Pike further in view of RescueTime, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628